Citation Nr: 1728721	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-04 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include major depression, panic disorder with agoraphobia, and posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to July 1973.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Albuquerque, New Mexico.

In September 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In January 2016, the Board denied the Veteran's appeal for service connection for disabilities of the left hip, right hip, and right hand.  The Board further remanded the Veteran's appeal for service connection for a psychiatric disability and disabilities of the spine with instruction to obtain relevant records and provide the Veteran with a VA examination.  The appropriate records were obtained and he underwent VA examinations in March and April of 2016.  Additionally, the Veteran filed a timely appeal of the Board's denials with the United States Court of Appeals for Veterans Claims (Court) which vacated the Board's denial in an August 2016 order granting a joint motion for partial remand (JMPR).  These issues are therefore once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMPR instructs that VA has not completed its duty to assist.  Specifically, when VA has actual notice of the existence of relevant records in the possession of a federal agency, the duty to assist includes requesting those records from the agency in possession.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In October 2015, the Veteran submitted medical treatment records from the Mescalero Indian Hospital.  Because this institution is an agency within the United States Department of Health and Human Services, the Veteran's submission caused VA to become aware of the existence of medical treatment records relevant to his claim in the possession of another federal agency.  Remand is therefore necessary to determine if additional records exist.

The Board notes that although the JMPR addresses only three of the six issues on appeal, the duty to obtain potentially relevant medical records applies to all claims on appeal.  Remand of all issues is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any records in the possession of the Mescalero Indian Hospital pertinent to the Veteran's claims.  Make a notation in the claims file of all attempts to obtain these records and all responses received.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




